     Case 1:19-cv-00764-KWR-GBW Document 22 Filed 03/16/20 Page 1 of 17




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


EQUAL EMPLOYMENT OPPORTUNITY                         )
COMMISSION,                                          )
                                                     )
                              Plaintiff,             )
                                                     )
             v.                                      )     Case 1:19-cv-00764-KWR-GBW
                                                     )
ST. VINCENT HOSPITAL d/b/a                           )
CHRISTUS ST. VINCENT REGIONAL                        )
MEDICAL CENTER,                                      )
                                                     )
                              Defendants.            )
                                                     )

                  PLAINTIFF EEOC’S SECOND AMENDED COMPLAINT

              Pursuant to Rule 15(a)(2) F.R.Civ.P, the Equal Employment Opportunity

Commission (“Commission”) and the Court’s Order at Docket ECF No. 21, EEOC files its

Second Amended Complaint. This is an action under Title I and/or Title V of the Americans

with Disabilities Act of 1990, as amended (ADA) and Title I of the Civil Rights Act of 1991, to

correct unlawful employment practices on the basis of disability and retaliation and to provide

appropriate relief to Charging Party, Asheley Coriz. As alleged with greater particularity in

Paragraphs 1- 82 below, the Equal Employment Opportunity Commission alleges that Defendant

St. Vincent Hospital (“SVH”), d/b/a Christus St. Vincent Regional Medical Center (“CSV”), in

Santa Fe, New Mexico failed to remedy the disability harassment of Ms. Coriz; failed to provide

reasonable accommodations for her disability; and discharged her because of her disability,

because of Defendant SVH’s need to make reasonable accommodation to her hearing

impairment, and/or discharged her in retaliation for opposing acts or practices made unlawful

under the ADA.


                                                 1
     Case 1:19-cv-00764-KWR-GBW Document 22 Filed 03/16/20 Page 2 of 17



                                   JURISDICTION AND VENUE

               1.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 451, 1331,

1337, 1343 and 1345. This action is authorized and instituted pursuant to Section 107(a) of the

Americans with Disabilities Act of 1990 (“ADA”), as amended, 42 U.S.C. § 12117(a),

which incorporates by reference Sections 706(f)(1) and (3) of Title VII of the Civil Rights Act of

1964, as amended, (Title VII), 42 U.S.C. § 2000e- 5(f)(1) and (3), and pursuant to Section 102 of

the Civil Rights Act of 1991, 42 U.S.C. § 1981a.

              2.      At all relevant times, the employment practices alleged to be unlawful were

committed within the jurisdiction of the United States District Court for the District of New

Mexico.

                                                PARTIES

               3.     Plaintiff, the Equal Employment Opportunity Commission (the

Commission”), is the agency of the United States of America charged with the administration,

interpretation and enforcement of Title I of the ADA and is expressly authorized to bring this

action by Section 107(a) of the ADA, 42 U.S.C. § 12117(a), which incorporates by reference

Sections 706(f)(1) and (3) of Title VII, 42 U.S.C. §2000e-5(f)(1) and (3).

               4.      At all relevant times, Defendant St. Vincent Hospital (“SVH”) has

continuously been a domestic non-profit New Mexico corporation doing business as Christus

St. Vincent Regional Medical Center (“CSV”) in Santa Fe, New Mexico. Further, SVH has

continuously employed at least 15 employees during the relevant period.

               5.     At all relevant times, Defendant SVH has continuously been an employer

engaged in an industry affecting c o m m e r c e u n d e r S e c t i o n 1 0 1 (5) of t h e A D A , 42

U . S . C . §12111(5), and Section 101(7) of the ADA, 42 U.S.C. § 12111(7), which




                                                     2
  Case 1:19-cv-00764-KWR-GBW Document 22 Filed 03/16/20 Page 3 of 17




 incorporates by reference Sections 701(g) and (h) of Title VII, 42 U.S.C. §§

 2000e(g) and (h).

              6.     At all relevant times, Defendant SVH has been a covered entity under

 Section 101(2) of the ADA, 42 U.S.C. § 12111(2).

                              ADMINISTRATIVE PROCEDURES

              7.     More than thirty days prior to the institution of this lawsuit, Asheley

 Coriz filed a charge with the Commission alleging violation of the ADA by SVH.

              8.     On June 13, 2019, the Commission issued to SVH a Letter of

 Determination finding reasonable cause to believe that the ADA was violated and

 inviting SVH to join with the Commission in informal methods of conciliation to

 endeavor to eliminate the unlawful employment practices and provide appropriate relief.

              9.     On July 30, 2019, the Commission issued to SVH a Notice of Failure

 of Conciliation advising SVH that the Commission was unable to secure from SVH a

 conciliation agreement acceptable to the Commission.

              10.    All conditions precedent to the institution of this lawsuit have been

fulfilled.

                           GENERAL FACTUAL ALLEGATIONS
              11.    Defendant SVH employs over 500 employees throughout New Mexico.

              12.    After two interviews with SVH, Asheley Coriz was given a

 conditional offer of employment as a Histology Technician in the Histology Lab of CSV

 on February 27, 2018 and subsequently began her employment with SVH on February

 28, 2018.

              13.    Prior to her beginning work at SVH’s Histology Department, Ms. Coriz

 was qualified to perform as a Histology Technician as shown by her past employment
                                               3
 Case 1:19-cv-00764-KWR-GBW Document 22 Filed 03/16/20 Page 4 of 17
history.

              14.   Because Ms. Coriz is deaf, she requested and was provided an

American Sign Language (ASL) interpreter for the day long orientation and onboarding

process on March 5, 2018. The orientation was facilitated by Michael Silva and Barbara

Lujan from the Human Resources Department at SVH.

              15.   As part of her orientation, Ms. Coriz had an appointment with

SVH’s Employee Occupational Health Nurse where Coriz again disclosed she was

deaf.

              16.   Once she began working in the Histology Department, Ms. Coriz

repeatedly had to remind her immediate supervisor Dante Luna, Section Coordinator, to face

her when he was doing the oral instructions and training on the laboratory protocols and

procedures. These frequent requests for accommodation for her disability occurred within

on or about the second and third weeks of employment with SVH.

              17.    Ms. Coriz was qualified to perform the duties of a Histology

Technician and knew how to perform her job as a Histology Technician as demonstrated

during her second interview with SVH. But Ms. Coriz also knew from past experience with

two different Histology labs that the protocols and procedures for processing pathology

specimens are different from lab to lab, each with their own preferences and different

models of equipment which required time to get accustomed with.

              18.    During her employment with SVH, Ms. Coriz also asked

Supervisor Luna to repeat some of the training procedures and asked him to write down

some of these procedures. Because he refused these accommodations for her hearing, Ms.

Coriz finally asked Supervisor Luna to let her watch and visually observe how he was

performing the tasks, so she could do her job the way SVH wanted it done.

              19.    Supervisor Luna refused the additional types of training to Ms. Coriz


                                              4
 Case 1:19-cv-00764-KWR-GBW Document 22 Filed 03/16/20 Page 5 of 17
and his demeanor changed towards her. Supervisor Luna was hostile to Ms. Coriz, telling

her that she could not watch him and, repeatedly told her that she already knew how to do

the task and he had already told her how to do it once.

               20.    In response to one request from Ms. Coriz, Supervisor Luna

pulled her resume from his desk and yelled at her that she should already know how to

do the job.

               21.    Another time, Supervisor Luna yelled at Ms. Coriz, “didn’t you

f***ing hear me, I’m tired of telling you the same thing.”

               22.    The work environment for Ms. Coriz was so hostile that she often cried

at work due to the harassment by her Supervisor Luna and finally asked Director Randall

Schulz to stop the harassment. Director Schulz was the immediate supervisor of Mr. Luna

and the second- line supervisor for Ms. Coriz at SVH.

               23.    Instead of providing a remedy, Director Schulz and Supervisor

Luna transferred Ms. Coriz to the position of Histology Assistant in the Histology

Department.

               24.    Ms. Coriz had prior experience as a Histology Assistant but the

SVH computer systems and programs were different from the previous labs where

she had worked and was given only one-week training by the person she was

replacing for a temporary period of time.

               25.    At her previous employers’ histology labs, Ms. Coriz was provided with

a VRS (Video Relay Service) telephone system to aid with receiving and making telephone

calls as part of her clerical duties.

               26.    The job of Histology Assistant at SVH requires repeated use of

the telephone as set forth in the SVH’s written job description for the position.

               27.     Ms. Coriz is deaf and could not use the regular telephone at


                                               5
 Case 1:19-cv-00764-KWR-GBW Document 22 Filed 03/16/20 Page 6 of 17
the Histology Assistant’s desk in the SVH lab.

              28.   On April 4, 2018, Ms. Coriz contacted Director Schulz and requested

the accommodation of installing a specialized video-type telephone, referred to as Video-

Relay- Service (VRS) equipment.

              29.   The VRS equipment provides online ASL interpretation through the

phone to allow a deaf person the ability to make and receive telephone calls.

              30.   Ms. Coriz already owned the VRS telephone equipment, so no

additional purchase of equipment was necessary for SVH.

              31.   The accommodation request by Ms. Coriz required SVH to do two

things: first, it required SVH to connect the VRS telephone to their computer network at the

location; and second, it required to SVH to agree to work with Sorenson Communications,

the company that would provide the online ASL interpreter services for the telephone calls

through Coriz’s VRS phone.

              32.   Ms. Coriz was never provided with this reasonable accommodation of a

VRS phone or any of the other reasonable accommodations she requested from SVH, with

the exception of the ASL interpreter provided for her new hire orientation session.

              33.   On April 16, 2018, Ms. Coriz met with Barbara Lujan in the Human

Resources Department at SVH to complain about the failure to provide the accommodation

in setting up the VRS telephone and to complain about the ongoing harassment and lack of

training accommodations by her immediate supervisor Dante Luna.

              34.   Ms. Coriz met with Barbara Lujan in the HR department because

Director Schulz had failed to do anything about her previous complaints regarding

Supervisor Luna.

              35.   Also, on April 16, 2018, Director Schulz and Supervisor Luna requested

an in-person meeting with Ms. Coriz, to include Director Mary Jo Metzger (the immediate

                                              6
 Case 1:19-cv-00764-KWR-GBW Document 22 Filed 03/16/20 Page 7 of 17
supervisor of Director Schulz). Director Schulz and Supervisor Luna told Ms. Coriz they

wanted a meeting to review a Work Success Plan (“WSP”) with her for the purpose of

reviewing her performance and setting timelines to meet certain goals.

              36.   As Ms. Coriz understood the importance of the WSP meeting, she

asked Director Schulz and Supervisor Luna to provide an ASL interpreter as an

accommodation to assist her with the meeting scheduled with Director Metzger,

Director Schulz and Supervisor Luna.

              37.   Director Schulz then cancelled the April 16 meeting with Ms. Coriz

based on Coriz’s request for an ASL interpreter to be present at the WSP meeting.

              38.   Director Schulz then told Ms. Coriz the meeting would be rescheduled

as he needed to reach out to the HR department about providing an interpreter for the WSP

meeting.

              39.   Director Schulz described the goal of a SVH Work Success Plan,

including the one scheduled for Ms. Coriz on April 16, 2018 was to retain her, give her work

expectations in writing, and give her a time frame to meet the expectations; not terminate

her.

              40.   When Ms. Coriz requested an ASL interpreter for her scheduled

WSP meeting with Director Metzger, Director Schulz and Supervisor Luna, Sandra

Dominguez, Executive Director of HR for SVH, became involved with Ms. Coriz’s

requests for accommodations.

              41.   On or about April 17, 2018, HR Director Dominguez held a meeting

with HR’s Barbara Lujan and Director Schulz to discuss what to do with Coriz’s requests for

an ASL interpreter and other accommodations previously requested, including the VRS

telephone.

              42.   At the meeting on April 17, 2018 with HR’s Lujan and Director


                                              7
 Case 1:19-cv-00764-KWR-GBW Document 22 Filed 03/16/20 Page 8 of 17
Schulz, HR Director Dominguez was informed that Ms. Coriz had previously requested

the accommodation of installing the VRS telephone for her use in the Histology Lab.

              43.   On the evening of April 17, 2018, Director Schulz called Ms. Coriz

and informed her not to return to work until further notice as she was being placed on

paid administrative leave by Defendant SVH.

              44.   On April 19, 2018, Director Schulz sent Ms. Coriz a text message to

report to a meeting with him and a representative from the HR department on the morning of

April 20, 2018.

              45.   On April 20, 2018, Coriz was discharged by SVH in a meeting with

Barbara Lujan from Human Resources and Director Schulz. Ms. Coriz was told her

discharge was for alleged poor work performance, specifically Ms. Coriz’s alleged

inability to keep up with the workload as a Histology Technician.

              46.   For her last three weeks of her employment, since March 26, 2018, Ms.

Coriz had been assigned and was performing the duties of the Histology Assistant, not

Histology Technician at Defendant SVH.

              47.   Ms. Coriz had never been provided written performance goals for her

position as Histology Technician by Director Schulz or Supervisor Luna until she was

provided with her termination notice by SVH on April 20, 2018.

              48.    SVH’s termination notice indicated Ms. Coriz was eligible for re-

hire.

              49.   None of Ms. Coriz’s requests for ASL interpreters as reasonable

accommodations were granted by SVH except for her orientation on March 5, 2018.

              50.    SVH never engaged Ms. Coriz in an individualized interactive

discussion about any of her reasonable accommodation requests; including, but not

limited to:


                                              8
 Case 1:19-cv-00764-KWR-GBW Document 22 Filed 03/16/20 Page 9 of 17
            a. SVH’s failure to accommodate her requests for written instructions

                    and protocols during training with Supervisor Luna;

               b. SVH’s failure to accommodate her requests for visual

                    observations of Supervisor Luna’s work as part of her training;

               c. SVH’s failure to accommodate her with the installation of the VRS

                    telephone in the Histology Department;

               d. SVH’s failure to grant her request for an ASL interpreter to observe

                    during the training by the Pathology Assistant; and

               e. SVH’s failure to accommodate her request for an ASL interpreter to

                    attend the meeting to go review her Work Success Plan with Director

                    Metzger, Director Schulz and Supervisor Luna.

              51.      In a span of forty-eight hours, after reviewing her reasonable

accommodation requests in Director Schulz’s meeting with the HR department on whether

to grant any of Ms. Coriz’s requested accommodations, and without meeting with her,

SVH made the decision to discharge her rather than discuss her accommodation requests or

place her on a Work Success Plan.

                                  STATEMENT OF CLAIMS

              52.      Since at least March 5, 2018, Defendant SVH, doing business as CSV,

has engaged in unlawful employment practices at its Santa Fe, New Mexico location that

employed Ms. Coriz, in violation of Sections 102(a) and (b) and of Title I and Section

503(a) of Title V of the ADA, 42 U.S.C. §12112(a) and (b) and 42 U.S.C. §12203(a).

              53.      Asheley Coriz is a qualified individual with a disability under

Sections 3 and 101(8) of the ADA, 42 U.S.C. §§ 12102 and 12111(8).

              54.      Asheley Coriz is deaf which substantially limits her major life

activity of hearing.

                                                9
Case 1:19-cv-00764-KWR-GBW Document 22 Filed 03/16/20 Page 10 of 17
                          FIRST CLAIM FOR RELIEF
              [ADA - Failure to Accommodate- 42 U.S.C. § 12112(b)]

                55.    The allegations contained in the foregoing paragraphs are

hereby incorporated by reference with the same force and effect as if fully set

forth herein.

                56.    Asheley Coriz requested reasonable accommodations as described

in Paragraphs 11-51 above. Defendant SVH knew of the Charging Party’s limitations

and failed to provide the reasonable accommodations requested or any other

accommodations.

                57.    Defendant SVH engaged in unlawful employment practices in

violation of Section 102(b) of the ADA, 42 U.S.C. § 12112(b), by failing to provide the

requested reasonable accommodations, described above, to Ms. Coriz within the

meaning of the ADA.

                58.    Defendant SVH failed to engage in the interactive process in good faith

with Ms. Coriz to discuss her requested reasonable accommodations which would have

allowed her as a deaf employee to perform the essential functions of her job as Histology

Technician.

                59.    The effect of the practices complained of by Defendant SVH herein has

been to deprive Ms. Coriz, a qualified individual with a disability, of equal employment

opportunities and otherwise adversely affect her status as an employee because of her

disability.

                60.    Defendant SVH’s unlawful employment practices complained of

herein were intentional.

                61.    The unlawful employment practices complained of herein were done

by Defendant SVH with malice or with reckless indifference to the federally protected

rights of Ms. Coriz.

                                               10
Case 1:19-cv-00764-KWR-GBW Document 22 Filed 03/16/20 Page 11 of 17
                     SECOND CLAIM FOR RELIEF
                   [ADA Discharge -42 U.S.C. § 12112(a)]

                62.   The allegations contained in the foregoing paragraphs are hereby

incorporated by reference with the same force and effect as if fully set forth herein.

                63.   SVH engaged in unlawful employment practices in violation of

Section 102(a) of the ADA, 42 U.S.C. § 12112(a), by terminating the employment of Ms.

Coriz, a qualified employee with a disability, because of her disability.

                64.   Defendant SVH engaged in unlawful employment practices in

violation of Section 102(a) of the ADA, 42 U.S.C. § 12112(a), by terminating the

employment of Ms. Coriz, a qualified employee with a disability, because of her need for

the reasonable accommodations for her disability.

                65.   The effect of the practices by Defendant SVH complained of herein

has been to deprive Ms. Coriz, a qualified employee with a disability, of equal employment

opportunities and otherwise adversely affect her status as an employee because of her

disability.

                66.   Defendant SVH’s unlawful employment practices complained of

herein were intentional.

                67.   Defendant SVH’s unlawful employment practices complained of

herein were done with malice or reckless indifference to the federally protected rights of

Ms. Coriz.

                            THIRD CLAIM FOR RELIEF
                        [ADA – Disability Harassment- 42 U.S.C. §
                                        12112(a)]

                68.   The allegations contained in the foregoing paragraphs are

hereby incorporated by reference with the same force and effect as if fully set

forth herein.

                69.   From at least March 2018 through April 2018, Defendant SVH
                                               11
 Case 1:19-cv-00764-KWR-GBW Document 22 Filed 03/16/20 Page 12 of 17
engaged unlawful employment practices at its Christus St. Vincent Regional Medical Center

in Santa Fe, New Mexico in violation of Section 102(a) of the ADA, 42 U.S.C. § 12112(a),

by subjecting Ms. Coriz to severe or pervasive harassment constituting a hostile work

environment because of her disability.

               70.    As described with more particularity above, SVH’s Section Coordinator

 Dante Luna, the immediate supervisor for Ms. Coriz, regularly subjected Ms. Coriz to

 disability-based derogatory comments and treatment. The derogatory comments included,

 but not limited to comments about her hearing and comments such as “didn’t you f***ing

 hear me, I already told you once”. In addition to the derogatory comments, Ms. Coriz’s

 supervisor repeatedly refused to allow her to visually observe his practices and procedures

 when working on a pathology specimen in the Histology Lab. Additionally, Ms. Coriz’s

 supervisor repeatedly refused to provide written protocols and procedures necessary to

 perform her job.

               71.    Despite Ms. Coriz repeated reports of the harassing comments and

 conduct to Director Schulz, Supervisor Luna’s supervisor, and the human resources

 department, SVH tolerated and allowed this disability-based hostile work environment to

 continue and failed to take prompt or effective remedial action to correct it.

               72.    Defendant SVH knew or reasonably should have known about the

 harassing comments and conduct of Supervisor Luna described above due to the complaints

 it received, the open and notorious nature of Supervisor Luna’s conduct, as well as

 Supervisor Luna’s employment record while working for Christus St. Vincent Regional

 Medical Center.

               73.    Defendant SVH failed to take prompt or effective action to prevent,

 correct or remedy the hostile work environment.

               74.    The effect of the practices complained of in the foregoing paragraphs

                                                12
 Case 1:19-cv-00764-KWR-GBW Document 22 Filed 03/16/20 Page 13 of 17
has been to deprive Ms. Coriz of equal employment opportunities and otherwise adversely

affect her status as an employee of Defendant SVH because of her disability.

               75.    Defendant SVH’s unlawful employment practices complained of

 in the foregoing paragraphs were intentional.

               76.    Defendant SVH’s unlawful employment practices complained of in

 the foregoing paragraphs were done with malice or reckless indifference to Ms. Coriz’s

 federally protected rights under the ADA.

                             FOURTH CLAIM FOR RELIEF
                          [ADA – Retaliation – 42 U.S.C. § 12203(a)]

               77.    The allegations contained in the foregoing paragraphs are hereby

 incorporated by reference with the same force and effect as if fully set forth herein.

               78.    Since at least March 14, 2018, Defendant SVH has engaged in

 unlawful employment practices in its Christus St. Vincent Regional Medical Center in

 Santa Fe, New Mexico in violation of 42 U.S.C. § 12203(a) because Asheley Coriz

 opposed unlawful disability employment practices.

               79.    Since at least March 14, 2018, Asheley Coriz complained to her

 managers and supervisors, as well as SVH’s human resources department at Christus St.

 Vincent Regional Medical Center in Santa Fe, New Mexico about the hostile work

 environment she was experiencing because of her disabilities, requested accommodations,

 and made complaints about the failure of her managers, supervisors and the human

 resources department to grant her reasonable accommodations for her hearing impairment.

 Because of her opposition to practices made unlawful by the ADA, SVH subjected Ms.

 Coriz to adverse terms and conditions of employment, including but not limited to,

 retaliatory discharge.

               80.    The effect of the practices complained of above has been to deprive

 Asheley Coriz of equal employment opportunities and otherwise adversely affect her status as

                                                 13
Case 1:19-cv-00764-KWR-GBW Document 22 Filed 03/16/20 Page 14 of 17
an employee, including but not limited to, retaliatory discharge because she opposed unlawful

disability employment practices of SVH.

              81.     Defendant SVH’s unlawful employment practices complained of above

were intentional.

              82.     Defendant SVH’s unlawful employment practices complained of above

were done with malice or with reckless indifference to the federally protected rights of

Asheley Coriz.



                                   PRAYER FOR RELIEF

       Wherefore, the Commission respectfully requests that this Court:

       A.        Grant a permanent injunction enjoining Defendant SVH, its officers, agents,

servants, employees, successors, assigns and all persons in active concert or participation with

it, from engaging in any practice that permits the harassment of employees because of

disability, the discharge of individuals because of their disabilities, the denial of reasonable

accommodations to individuals with disabilities, and any other employment practice which

discriminates on the basis of disability.

       B.        Grant a permanent injunction enjoining Defendant SVH, its officers, agents,

servants, employees, successors, assigns and all persons in active concert or participation with

it, from engaging in any practice that permits retaliation against employees because they

opposed unlawful employment practices, made a charge, testified, assisted, or participated in

any manner in an investigation, proceeding or hearing under Title I of the ADA.

       C.        Order Defendant SVH to institute and carry out policies, practices and

programs which provide equal employment opportunities for qualified individuals with

disabilities and for individuals who oppose unlawful employment practices, and which

eradicate the effects of its past and present unlawful employment practices, including


                                               14
Case 1:19-cv-00764-KWR-GBW Document 22 Filed 03/16/20 Page 15 of 17
disability discrimination and retaliation.

        D.         Order Defendant SVH to make whole Asheley Coriz, by providing

appropriate backpay with prejudgment interest, in amounts to be determined at trial, and

other affirmative relief necessary to eradicate the effects of its unlawful employment

practices, including but not limited to reinstatement and/or frontpay.

        E.         Order Defendant SVH to make whole Asheley Coriz by providing

compensation for past and future pecuniary losses resulting from the unlawful employment

practices described in the paragraphs above, including job search expenses or medical

expenses, in amounts to be determined at trial.

        F.         Order Defendant SVH to make whole Asheley Coriz by providing

compensation for past and future nonpecuniary losses resulting from the unlawful practices

complained of in the paragraphs above, including but not limited to emotional pain,

suffering, inconvenience, mental anguish, humiliation, loss of enjoyment of life and other

nonpecuniary losses, in amounts to be determined at trial.

        G.         Order Defendant S V H to pay Asheley Coriz punitive damages for its

malicious and/or reckless conduct described in the paragraphs above, in amounts to be

determined at trial.

        H.         Grant such further relief as the Court deems necessary and proper in the

public interest.

        I.         Award the Commission its costs in this action.

                                   JURY TRIAL DEMANDED

                   The Commission requests a jury trial on all questions of fact raised by its

complaint.




                                                  15
 Case 1:19-cv-00764-KWR-GBW Document 22 Filed 03/16/20 Page 16 of 17
      DATED March 16, 2020.

                                               SHARON FAST GUSTAFSON
                                               General Counsel

                                               JAMES L. LEE
                                               Deputy General Counsel

                                               GWENDOLYN YOUNG REAMS
                                               Associate General Counsel

                                               EQUAL EMPLOYMENT OPPORTUNITY
                                               COMMISSION
                                               1801 L Street, NW
                                               Washington, D.C. 20507

                                               MARY JO O’NEILL
                                               Regional Attorney

                                               EQUAL EMPLOYMENT OPPORTUNITY
                                               COMMISSION
                                               Phoenix District Office 3300
                                               North Central Avenue Suite 690
                                               Phoenix, Arizona 85012

                                               LORETTA MEDINA
                                               Supervisory Trial Attorney

                                              /s/Jeff A. Lee
                                               Jeff A. Lee
                                               Senior Trial Attorney
                                               EQUAL EMPLOYMENT OPPORTUNITY
                                               COMMISSION
                                               Albuquerque Area Office
                                               505 Marquette NW, Suite 900
                                               Albuquerque, New Mexico 87102
                                               (505) 738-6723
                                               Jeff.Lee@eeoc.gov

                                               Attorneys for Plaintiff



                                CERTIFICATE OF SERVICE

I hereby certify that on this _16th__ day of March 2020, I electronically transmitted the

foregoing document to the Clerk’s Office using the CM/ECF System for filing. All counsel of

record are registrants and are therefore served via this filing and transmittal:

                                                16
 Case 1:19-cv-00764-KWR-GBW Document 22 Filed 03/16/20 Page 17 of 17

             Christopher DeGroff
             Michael Jacobsen
             SEYFARTH SHAW LLP
             233 S. Wacker Drive, Suite 8000
             Chicago, Illinois 60606-6448
             (312) 460-5982 telephone
             cdegroff@seyfarth.com
             mjacobsen@seyfarth.com


             Holly Agajanian
             HINKLE SHANOR LLP
             218 Montezuma
             Santa Fe, New Mexico 87501
             (505) 982-4554 telephone
             hagajanian@hinklelawfirm.com

Attorneys for St. Vincent Hospital d/b/a
Christus St. Vincent Regional Medical Center


                                                    s/ Jeff A. Lee___
                                                    Jeff A. Lee




                                               17
